                                                        Case 1:19-cr-00057-LO Document 572 Filed 03/22/21 Page 1 of 1 PageID# 4048




                                                               Mr. Kyu Wa Hong Compared to Co-Conspirator Sentences
                         PSR O ense   Criminal Hist     Guidelines         Government                Sentence          Percent                Count 1                  Count 2             Count 3
                            Level      Category          Range           Requested Range                              Reduction

     Hong, Kyu               35            III           210-262       240                                                           Conspiracy to Possess
                                                                                                                                     >1000 Marijuana Plants

     Le, Angel               25             I             57-71        57-71                    42                  26.3%            Maintain Premises for
                                                                                                                                     Storing Controlled
                                                                                                                                     Substances

     Sonesamay, Tyler        29             I            87 - 108      120                      120                 0.0%             Conspiracy to Distribute
                                                                                                                                     Controlled Substances

     Pak, Spencer            23             I             60 + 60      120                      120                 0.0%             Conspiracy to Distribute    Distribution of      924(c)
                                                                                                                                     Controlled Substances       Controlled
                                                                                                                                     >500g Cocaine               Substances

     Chowdhury,              30            III           121 - 151     121                      121                 0.0%             Conspiracy to Possess
     Tasneef                                                                                                                         >1000 Marijuana Plants

     Park, Soung             31             I            120 - 135     135* (requested          132                 62.5%            Conspiracy to Distribute
                                                                       enhancements not be                                           Controlled Substances
                                                                       applied otherwise 360
                                                                       to life)

     Le, Tyler Thang         33             I            135 - 168     168                      135                 0.0%             Conspiracy to Possess
                                                                                                                                     >1000 Marijuana Plants

     Nguyen, David           36            III                         235 to 293 less credit   171 (with credit)   27.2%            Conspiracy to Distribute
                                                                       for state sentence                                            Controlled Substances

     Aagesen, Kevin          41            III           360-Life      240 -In Memo           188 -120 & 188        47.8%            Conspiracy to Possess       Conspiracy to
                                                                       188 -In Plea Agreement Concurrent                             >1000 Marijuana Plants      Commit Kidnapping
                                                                                                                                                                 in Aid of
                                                                                                                                                                 Racketeering

     Sayf, Abdullah          40            II             120+60       180                      180                 0.0%             Conspiracy to Commit        924(c)
                                                                                                                                     Kidnapping in Aid of
                                                                                                                                     Racketeering

     Abdulkadir, Fahad       43            II               Life       192                      192: 120+12+60 59.1%                 Conspiracy to Commit        Conspiracy to Dist   924(c)
                                                                                                                                     Kidnapping in Aid of        50kg or less of
                                                                                                                                     Racketeering                marijuana


                                                      = Reduction > than 25%. Park reduction calculated based on Government assertion guidelines should be
                                                      360 - Life. Life sentence calculated as 470 months, see Life Sentences in the Federal System, 2015, USSC

                                                      = Conspiracy to Commit Kidnapping in Aid of Racketeering

                                                      = Conspiracy to Possess >1000 Marijuana Plants




                                                                                                        1
ff
